 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   TROY WILLIS,                                       Case No. 1:18-cv-01560-DAD-EPG

12                   Plaintiff,                         ORDER RE: STIPULATED REQUEST FOR
                                                        DISMISSAL OF ENTIRE ACTION WITH
13           v.                                         PREJUDICE AS TO PLAINTIFF AND
                                                        WITHOUT PREJUDICE AS TO PUTATIVE
14   AIG DIRECT INSURANCE SERVICES,                     CLASS
     INC.,
15
                     Defendant.                         (ECF No. 18)
16

17
           Plaintiff, Troy Willis, for himself and not on behalf of the putative class, and Defendant,
18
     AIG Direct Insurance Services, Inc., have filed a stipulation to dismiss the action with
19
     prejudice as to Plaintiff Troy Willis, and without prejudice as to the putative class. (ECF No.
20
     18.) In light of the stipulation, the case has ended and is dismissed with prejudice as to Troy
21
     Willis and without prejudice as to the putative class. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.
22
     City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is
23
     respectfully directed to close this case.
24 IT IS SO ORDERED.

25
       Dated:     March 18, 2019                             /s/
26                                                    UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
